Per Curiam.

We see no reason upon the merits of the case to reverse the judgment of the court below. The trial justice, however, erred in allowing to the plaintiff as part of his costs the expenses incurred by the latter, in obtaining the transcript of the stenographer’s minutes which was furnished to the court below. This disbursement amounted to thirty-five dollars and eighty cents. The judgment will, therefore, be modified by deducting this amount therefrom, and as so modified will be affirmed, without costs.
Judgment modified accordingly, and as so modified affirmed, without costs.
Present: Beekman, P. J., Giegee.ich and O’Gorman, JJ.
Judgment modified and as modified affirmed, without costs.